DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 17143688 is a CON of U.S. application 159115532 filed on 3/08/2018, which has a U.S. provisional application serial No. 62472662filed on 3/17/2017.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman (US 2326774).
Regarding claim 1, Freedman teaches a razor (see Figure 1) comprising: 
a handle (1); 
a housing (assembly of 2 and 5) at an end of the handle (see Figure 1); and 
a blade (6) positioned within the housing and comprising front and back faces (top and bottom face in Figure 3) and a cutting edge (left 8 and right 9 cutting edge) between the front 
a visual indicator (26, see Figure 8) attached to the front face of the blade (see Figure 8) and extending across the front face and away from the cutting edge (See Figure 8), the visual indicator comprising a different appearance from the blade (since there is no marking on the cutting edge and the middle portion of the blade); 
the housing configured for the visual indicator to be visible from an exterior of the housing (at least the wave edge of the housing is configured for the visual indicator to be visible from an exterior of the housing).
Regarding claim 2, Freedman teaches the blade comprises a first color (the metal color of the blade without any marking) and the visual indicator comprises a second color (26, color portion) that is different than the first color (see Figure 8).
Regarding claim 3, Freedman teaches the visual indicator comprises a single color (since the marking 26 is the same over the area of the blade, therefore Freedman’s teaching is considered meet the limitation of the claim).
Regarding claim 4, Freedman teaches the blade comprises a single cutting edge (at least the cutting edge 8 is considered to meet the claimed limitation).
Regarding claim 5, Freedman teaches the housing comprises a slot (space between 5 and 6, see Figure 1) with the cutting edge extending through the slot (see Figure 1).
Regarding claim 6, Freedman teaches the blade comprises holes (center hole 7 and square hole) that extend through the front and back faces (at least hole 7 extend through for mounting 4, see Figure 1) and away from the cutting edge with the visual indicator extending .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Althaus (US 5134775) in view of Zhuk (US 20070062047 A1).
Regarding claim 7, Althaus teaches a razor (see Figures 1-2) comprising: 
a handle (shaver head in front the handle, abstract); 
a housing on the handle (abstract) and forming an interior section (inner portion below 7 in Figure 2) and having a slot (slot between 6 and 7, see Figure 2), the housing being transparent for visual inspection of the interior section of the housing (col 4 lines 38-62); 
a blade (3) positioned within the housing and having a face (top surface of 3 in Figure 2) and a cutting edge (left cutting edge of 3 in Figure 2), the blade constructed from a material having a first color (the color of 3, see Figure 2); and 

Zhuk teaches a razor blade with visual aspects on the face of the blade, wherein the visual indicator is a pattern of dots (see Figure 2, paragraph 0018-0019), and the visual indicator is for decorative purpose (paragraph 0018-0019), the visual indicator attached to the blade and extending across an entirety of the face and away from the cutting edge (as the claim does not currently require a solid color patch extending entirely of the face, at least the teaching of the pattern extending across and without any of the dots touching the cutting edge is considered to meet the claimed limitation, see Figure 2), the visual indicator comprising a second color that is different than the first color (at least the color 12’ is different from the blade color 14’).
It would have been obvious to one of ordinary skill in the art to modify the device of Althaus to add the visual indicator on the razor blade, as taught by Zhuk, in order to add more decorative element to the blade (paragraph 0018-0019 of Zhuk). Since the blade face can be seem seen through the transparent housing, the added visual aspect is also being considered to be seem seen through the transparent housing.
Regarding claim 8, modified Althaus further teaches the face is a first face (top face of 3 in Figure 2 of Althaus) and the blade further comprises an opposing second face with the visual indicator spaced away from the second face (since the visual indicator appear to be only on the first face and not on the second, see Figure 2 of Zhuk, the teaching of modified Althaus is considered to meet the claimed limitation).
Regarding claim 9, Althaus teaches a razor (see Figure 1) comprising: 

a transparent housing (col 4 lines 38-62) at an end of the handle (abstract); 
a blade (3) positioned within the housing and comprising front and back faces (top and bottom face of 3 in Figure 2) and a cutting edge between the front and back faces (left cutting edge of 3 in Figure 2); and 
Althaus fails to teach a visual indicator attached to the front face of the blade and extending across an entirety of the front face and away from the cutting edge, the visual indicator comprising a different visual appearance from the blade.
Zhuk teaches a razor blade with visual aspects on the face of the blade, wherein the visual indicator is a doted pattern see Figure 2, paragraph 0018-0019), and the visual indicator is for decorative purpose (paragraph 0018-0019), the visual indicator attached to the blade and extending across an entirety of the face and away from the cutting edge (as the claim does not currently require a solid color patch extending entirely of the face, at least the teaching of the pattern extending across and without any of the dots touching the cutting edge is considered to meet the claimed limitation, see Figure 2), the visual indicator comprising a different visual appearance from the blade (at least the color 12’ is different from the blade color 14’).
It would have been obvious to one of ordinary skill in the art to modify the device of Althaus to add the visual indicator on the razor blade, as taught by Zhuk, in order to add more decorative element to the blade (paragraph 0018-0019 of Zhuk). Since the blade face can be seem seen through the transparent housing, the added visual aspect is also being considered to be seem seen through the transparent housing.

Regarding claim 10, modified Althaus further teaches the front and back faces of the blade are flat (see Figure 2 of Althaus).
Regarding claim 11, modified Althaus further teaches a slot (slot between 6 and 7 in Figure 2 of Althaus) in the housing with each of the cutting edge extending through the slot (see Figure 2 of Althaus).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        1/13/2022